On February 26, 2009, the Defendant was sentenced for Fraudulently Obtaining Dangerous Drugs, a felony, in violation of Section 45-9-104(1), MCA, imposition of sentence upon the Defendant is deferred for a term of Three (3) years, that time to run consecutive to the sentence in DC-08-196(A); (The net effect being imposition of sentence upon the Defendant is deferred for a term of Six (6) years); and other terms and conditions given in the Judgment and Sentence on February 26,2009.
On December 19,2013, the Defendant’s deferred sentence was revoked. On February 20,2014, the Defendant was sentenced for Fraudulently Obtaining Dangerous Drugs, a felony, in violation of Section 45-9-104(1), MCA, committed to the Department of Corrections for a period of Five (5) years, with Two (2) years suspended, with recommended placement at an appropriate treatment facility. It was further ordered that the Defendant be required to comply with all requirements imposed by this Court’s Judgment of April 15,2009, as conditions of parole. Defendant is given credit for One (1) day served in custody pending final disposition in this matter (November 18, 2013). Defendant is not to receive credit for any time otherwise served on probation. Defendant was previously granted credit for the following days in prior Orders: Four (4) days served (April 12, 2008to April 14,2008 and November 21, 2008) in the Judgment and Sentence dated April 15,2009; and other terms and conditions given in the Order of Revocation, Judgment & Sentence on February 20,2014.
On September 26,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Jefferson County Courthouse in Boulder, Montana. The Defendant was represented by Paul Sullivan, Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
*112DATED this 17th day of October, 2014.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 26th day of September, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.